FILED
                             NOT FOR PUBLICATION                           MAY 19 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WARNER BONILLA-LOPEZ, a.k.a.                     No. 12-73379
Wilver Bonilla,
                                                 Agency No. A200-248-291
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Warner Bonilla-Lopez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Arbid v. Holder, 700 F.3d 379, 385-86 (9th Cir. 2012), and we deny the

petition for review.

      Bonilla-Lopez does not challenge the agency’s dispositive finding that he

was convicted of a particularly serious crime. Accordingly, Bonilla-Lopez’s

asylum and withholding of removal claims fail. See id. at 385.

      Substantial evidence supports the agency’s denial of CAT relief because

Bonilla-Lopez failed to establish that it is more likely than not he will be tortured

by or with the acquiescence of the government of El Salvador. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           2                                    12-73379